Exhibit 10.2



AECOM

Graphic [acm-20200630xex10d2001.jpg]

1999 Avenue of the Stars



Suite 2600



Los Angeles, CA 90067 www.aecom.com



June 13, 2020



Lara Poloni

1999 Avenue of the Stars Suite 2600

Los Angeles, CA 90067



Dear Lara:



I am pleased to offer you the position of President of AECOM (“AECOM” or the
“Company”) effective as of October 1, 2020 or such earlier date as the current
Chief Executive Officer, Mike Burke, ceases serving as Chief Executive Officer
of AECOM (such date, the “Succession Date”), subject to your continued
employment with the Company through the Succession Date. While serving as
President, you will continue to report directly to the Chief Executive Officer
of AECOM. Your promotion to President is conditioned upon your acceptance of the
terms and conditions outlined in this letter (this “Letter”).



Until the Succession Date, you will continue in your current role of Chief
Executive of Europe, the Middle East and Africa of the Company, with
compensation and benefits on the same terms and conditions as apply to you as of
the date hereof.



With respect to your service as President of the Company from and after the
Succession Date, you will receive the compensation and benefits set forth below.



●A base salary of U.S.$750,000 per year (the “Base Salary”), subject to
temporary salary reductions consistent with any policy or similar actions as
applicable to executive officers of the Company generally. Your Base Salary will
be reviewed annually by the Compensation and Organization Committee of the Board
(the “Compensation Committee”), and as used in this Letter, references to Base
Salary mean annual base salary as in effect from time to time.



●Participation in the AECOM Executive Incentive Plan as in effect from time to
time, with a 2021 fiscal year target award opportunity equal to 110% of Base
Salary (the “Target Incentive Award”). Your annual incentive award will be
determined by the Compensation Committee subject to the achievement of
performance goals and the terms of the plan.



●An annual long-term equity incentive award (the “LTI Award”) under the terms of
the Company’s equity incentive plan as in effect from time to time and any
applicable award agreements. The 2021 fiscal year LTI Award opportunity will
have a target grant date fair value (as determined consistent with the Company’s
practices) equal to U.S.$1,725,000 (the “Target LTI Award”). The 2021 fiscal
year LTI Award will be a mix of restricted stock units in respect of Company
common stock (“RSUs”) and performance earnings program units in respect of
Company common stock (“PEPs”), as







--------------------------------------------------------------------------------

determined by the Compensation Committee and consistent with other senior
executives. The RSUs will be granted on the Succession Date and will vest on the
third anniversary of the date of grant. The PEPs will be granted on the date
that PEPs with respect to the Company’s 2021 fiscal year are granted to other
executive officers of the Company (currently expected to occur in December of
2020) or such earlier date as determined by the Compensation Committee, and the
terms and performance conditions of such PEPs will be determined by the
Compensation Committee in the ordinary course. The commitment to grant you the
LTI Award for the 2021 fiscal year is an obligation of the Company, and the 2021
LTI Award will be made subject to your continued employment on the Succession
Date with respect to the RSU portion and the grant date in December of 2020 (or
such earlier date of grant as determined by the Compensation Committee) with
respect to the PEPs portion. The grant date and the terms and conditions of the
LTI Award for future fiscal years, including the mix of awards, vesting terms
and performance conditions, will be determined by the Compensation Committee.



●Eligibility to participate in the Company’s employee benefit plans as in effect
from time to time that are available to other executive officers of the Company,
including the Company’s Change in Control Severance Policy for Key Executives
(with a 1.5 times severance multiple) and the Company’s Senior Leadership
Severance Plan (the “Pre- CIC Severance Plan”), in each case, as in effect from
time to time (and, with respect to the Pre-CIC Severance Plan, except as
provided in the following sentence). Notwithstanding the terms of the Pre-CIC
Severance Plan, if prior to or on or after the Succession Date, you terminate
your employment with the Company as a result of a material breach of this Letter
by the Company (which is not cured within thirty (30) days after you have
delivered prompt (not more than thirty (30) days from the event giving rise to
the breach) written notice to the Company), you will be entitled to the
severance payments and benefits provided under the Pre-CIC Severance Plan
(subject to the delivery and non-revocation of a Separation and Release
Agreement as contemplated thereunder).



●Your employment is conditioned on your agreement to and compliance with the
covenants and obligations set forth in the Addendum, which is part of this
Letter as if set forth herein and will be binding on you and enforceable by the
Company. References to this Letter will include the Addendum.



Miscellaneous:



●All payments and compensation hereunder will be subject to applicable income
tax, employment tax and other withholding.

●Your employment is at-will and may be terminated at any time for any reason,
with or without notice, by you or the Company.

●As an employee of the Company, you will be subject to all Company policies,
including the Company’s Code of Conduct, Insider Trading Policy, clawback policy
and stock ownership guidelines, as may be in effect from time to time.

●This Letter will be construed and enforced pursuant to the laws of the State of
California, without regard to the conflict of law provisions of any state which
would provide for the application of the laws of any state other than the State
of California. Except with respect to the enforcement of the obligations under
the Addendum, any dispute arising





2

--------------------------------------------------------------------------------

out of or relating to this Letter will be settled by binding arbitration by a
panel of three arbitrators in accordance with the Commercial Arbitration Rules
of the American Arbitration Association, with such arbitration proceedings to be
located in Los Angeles, California. The arbitrators will not be empowered to
award damages in excess of compensatory damages. With respect to the obligations
under the Addendum, you consent to the jurisdiction of any court of competent
jurisdiction located in the State of California.

●The payments and benefits provided under this Letter are intended to comply
with the requirements of Section 409A of the Internal Revenue Code and the
regulations and guidance promulgated thereunder (“Section 409A”), or an
exemption from Section 409A, and will be interpreted, applied and administered
accordingly. All reimbursements under this Letter that constitute deferred
compensation within the meaning of Section 409A will be made or provided in
accordance with the requirements of Section 409A.

●Except as otherwise contemplated herein, this Letter contains the entire
agreement between you and the Company with respect to the subject matter hereof.



[Signature Page Follows]





3

--------------------------------------------------------------------------------

To accept our offer, please sign and date this Letter in the designated space
below and return an executed version of this Letter to David Gan, Chief Legal
Officer, which will become a binding agreement (including the Addendum) upon our
receipt.



We look forward to an exciting future with you as our President.



Sincerely,

   









On behalf of AECOM,











/s/ Steven A. Kandarian



6/13/2020

Steven A. Kandarian



Date

Lead Independent Director of the Board





Chairman of the Compensation and





Organization Committee







I hereby accept the terms and conditions of this Letter:



/s/ Lara Poloni

   

6/14/2020

Lara Poloni



Date





























[Signature Page to Letter]







--------------------------------------------------------------------------------

ADDENDUM



This Addendum (the “Addendum”) to the Letter sets forth material terms and
conditions of your employment with the Company that constitute binding and
enforceable obligations between you and the Company. References herein to “the
Company” shall include its subsidiaries and affiliates.



1.

Confidentiality.



a.

Company Information. You agree at all times during your employment with the
Company and thereafter, to hold in strictest confidence, and not to use, except
in connection with the performance of your duties to the Company, and not to
disclose to any person or entity without written authorization of the Company,
any Confidential Information of the Company. As used herein, “Confidential
Information” means any Company proprietary or confidential information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customer lists and customers,
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, marketing, distribution and sales methods and
systems, sales and profit figures, finances and other business information
disclosed to you by the Company, either directly or indirectly in writing,
orally or by drawings or inspection of documents or other tangible property.
However, Confidential Information does not include any of the foregoing items
which have become publicly known and made generally available through no
wrongful act by you.



b.

Executive-Restricted Information. You agree that during your employment with the
Company you will not improperly use or disclose any proprietary or confidential
information or trade secrets of any person or entity with whom you have an
agreement or duty to keep such information or secrets confidential.



c.

Third Party Information. You recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. You agree at all times during your employment with the Company and
thereafter, to hold in strictest confidence, and not to use, except in
connection with the performance of your duties to the Company, and not to
disclose to any person or entity, or to use it except as necessary in performing
your duties, consistent with the Company's agreement with such third party.



d.

Return of Confidential Information. You agree, upon termination of the
employment relationship or upon the written request of the Company, whichever is
earlier, to promptly deliver to the Company all records, notes, and other
written, printed, or tangible materials whether generated by you or others in
your possession, including all copies thereof, pertaining to the Confidential
Information.







--------------------------------------------------------------------------------

2.

Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions and all Original Works of Authorship.



a.

As between the Company and you, all information, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, which are conceived,
made, developed or acquired by you or which are disclosed or made known to you,
individually or in conjunction with others, during your employment with the
Company and which relate to the Company’s business, products or services
(including all such information relating to corporate opportunities, research,
financial and sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of clients or customers or
their requirements, the identity of key contacts within the client or customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks) are and shall be the
sole and exclusive property of the Company. Moreover, all drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, discoveries and inventions are
and shall be the sole and exclusive property of the Company.



b.

In particular, you hereby specifically assign and transfer to the Company all of
your worldwide right, title and interest in and to all such information, ideas,
concepts, improvements, discoveries or inventions, and any United States or
foreign applications for patents, inventor’s certificates or other industrial
rights that may be filed thereon, and applications for registration of such
names and marks. During your employment with the Company and thereafter, you
shall assist the Company and its nominee at all times in the protection of such
information, ideas, concepts, improvements, discoveries or inventions, both in
the United States and all foreign countries, including but not limited to, the
execution of all lawful oaths and all assignment documents requested by the
Company or its nominee in connection with the preparation, prosecution, issuance
or enforcement of any applications for United States or foreign letters patent,
and any application for the registration of such names and marks.



c.

Moreover, if during your employment with the Company, you create any original
work of authorship fixed in any tangible medium of expression which is the
subject matter of copyright (such as reports, videotapes, written presentations,
computer programs, drawings, maps, architectural renditions, models, manuals,
brochures or the like) relating to the Company’s business, products, or
services, whether such work is created solely by you or jointly with others, the
Company shall be deemed the author of such work if the work is prepared by you
in the scope of your employment; or, if the work is not prepared by you within
the scope of your employment but is specially ordered by the Company as a
contribution to a collective work, as a part of any written or audiovisual work,
as a translation, as a supplementary work, as a compilation or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. In the event such work is
neither prepared by you within the scope of your employment nor a work specially
ordered and deemed to be a work made for hire, then you hereby agree to assign,
and by these presents, do assign, to the Company all of your worldwide right,
title and interest in and to such work and all rights of copyright therein. Both
during your employment with the Company and thereafter, you agree to assist the
Company and its nominee, at any time, in the protection of the Company’s
worldwide right, title and interest



A-2

--------------------------------------------------------------------------------

in and to the work and all rights of copyright therein, including but not
limited to, the execution of all formal assignment documents requested by the
Company or its nominee and the execution of all lawful oaths and applications
for registration of copyright in the United States and foreign countries;
provided, however, that you shall be compensated by the Company at a reasonable
hourly rate for assistance given after you are no longer employed by the
Company.



3.

Non-Solicitation of Employees, Customers or Clients. You agree that you shall
not at any time during your employment with the Company and for one (1) year
following your termination of employment with the Company for any reason,
directly or indirectly:



a.

solicit, attempt to solicit, induce or otherwise cause any existing or future
customer or client of the Company, to terminate, fail to extend or renew, reduce
the funding of, or fail to provide additional funding for, any contract,
proposal or work with the Company; or

b.

solicit, attempt to solicit, induce or otherwise cause any existing or
prospective employee of the Company, to terminate or abort his or her employment
with the Company, or hire or attempt to hire any existing or prospective
employee of the Company to be employed or engaged as a consultant or employee by
you or for any firm, organization, business, partnership, corporation or
association with which you shall have an association.



4.

Other Employment/Services. You agree that during the period of your employment
with the Company, you will not, directly or indirectly, as an employee,
director, consultant or in any other capacity, without the Company's express
written consent, provide services to any corporation, partnership or other
entity, or engage in any employment or business activity, that is competitive
with the business conducted or services provided by the Company, or would
otherwise conflict with, your employment by and duties to the Company.



5.

Enforcement; Remedies. You agree that it is impossible to measure in money the
damages which will accrue to the Company by reason of a failure by you to
perform any of your obligations set forth in this Addendum. Accordingly, if the
Company institutes any action or proceeding to enforce its rights under this
Addendum, to the extent permitted by applicable law, you hereby waive the claim
or defense that the Company or its affiliates has an adequate remedy at law, and
you shall not claim that any such remedy at law exists. Furthermore, in addition
to other remedies that may be available, including money damages, the Company
will be entitled to specific performance and other injunctive relief, without
the requirement to post a bond. Should any provision of this Addendum be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, such provision will become null and void,
leaving the remainder of this Addendum in full force and effect. Failure to
insist upon strict compliance with any terms, covenants or conditions hereof
shall not be deemed a waiver of such term, covenant or condition. You understand
that, as set forth in the Letter, California law will govern the obligations
under this Addendum.

A-3

--------------------------------------------------------------------------------